DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-13 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 06/01/2021, 07/16/2021 and reviewed by the Examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 “wherein then positioning arm” appears to be a typo and should be –wherein the positioning arm--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11051500. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-13 have previously been claims in claims 1-30 of Patent No. 11051500. 
For instance, Claim 6 of Patent No. 11051500 includes the limitations of claim 1, which include the locking pin, the first and second elongate members, the first elongate member comprising an opening in a bottom surface thereof defined by a continuous wall circumscribing the opening, an angle poisoning arm with at least one opening, configured to engage the locking pin to lock the first and second members at an angle of 180 degrees or less than 180 degrees, and a hinge coupling the first and second elongate member.

Claim 2 of the instant application can be taught in Claim 9 of Patent No. 11051500, where the angle is less than 180 degrees and about 130 to 150 degrees.

Claim 3 of the instant application can be taught in claim 10 of Patent No. 11051500, where the locking pin comprises a head portion, a shaft portion, a linear channel terminating at a detent position, and resilient o-ring.

Claim 4 of the instant application can be taught in claim 7 of Patent No. 11051500, where the first and second elongate members comprise aluminum. 

Claim 5 of the instant application can be taught in claim 17 of Patent No. 11051500, where the hinge comprises a u shaped portion with coaxially aligned openings at the terminal end of the first or second elongate member, a tongue portion on the other of the first or second elongate member with an opening meant to be coaxially aligned with the openings in the u-shaped portion, a hinge pin to engage the coaxially aligned openings, a threaded end on the hinge pin and a threaded portion on the openings in the u-shaped portion.

Claim 6 of the instant application can be taught in claim 3 of Patent No. 11051500, where the first and second members are substantially cylindrical shaped.

Claim 7 of the instant application can be taught in claim 4 of Patent No. 11051500 where the first elongate member comprises a gimbal end. 

Claims 8-10 of the instant application can be taught in claims 11 and 22 of Patent No. 11051500, which describes the alignment locking member which has openings coaxial to the opening in the bottom surface of the elongate member and side openings configured to receive the locking pin.

Claim 11 of the instant application can be taught in claim 1 of Patent No. 11051500, where the angle positioning arm is arcuate.

Claim 12 of the instant application can be taught in claim 1 of Patent No. 11051500, where there is an adjustable reel seat portion.

Claim 13 of the instant application can be taught in claim 12 of Patent No. 11051500, which describes the reel seat portion in more detail, it having annular hoods and movable to receive a fishing reel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 1943479 A) to Hesson in view of (US 7761951 B1) to O’Neal.
In regards to claim 1, Hesson teaches an adjustable fishing rod butt for use with a fishing reel and a rod blank, comprising: a first elongate member (Hesson; 4) comprising an opening in a bottom surface thereof (Hesson; slot 8 is an opening through a bottom surface of 4), wherein the opening in the bottom surface is defined by a continuous wall circumscribing the opening (Hesson; see FIG 2 where a continuous wall circumscribes the opening of 8); a second elongate member (Hesson; 2) comprising a positioning arm (Hesson; Brace 9) attached to a bottom surface thereof (Hesson; 9 attached through 10 to what could be considered a bottom surface based on orientation of the device), wherein the positioning arm comprises one opening extending therethrough and is configured to slidingly engage the opening in the first elongate member (Hesson; 11 is a singular opening in 9, and 9 is allowed to slidingly engage 8); a hinge (Hesson; 5, 6) coupling the first elongate member to the second elongate member (Hesson; see FIG 1); and a locking pin (Hesson; 12, 14, 13) configured to engage the opening of the positioning arm (Hesson; see FIG 1 and 2 where the locking pin engages the opening 11), wherein the locking pin engagement is transverse to the opening in the first elongate member and locks the first and second elongate members relative to one another at an angle of 180 degrees or less than 180 degrees (Hesson; see FIG 2 where the locking pin 12, 14, 13 locks transverse to the opening 8, and FIG 1 where the members 4 and 2 are locked at an angle less than 180 degrees with respect to one another).

    PNG
    media_image1.png
    520
    394
    media_image1.png
    Greyscale

Hesson fails to teach where the one opening can be two or more openings.
O’Neal teaches where the one opening can be two or more openings (O’Neal; openings 42).

    PNG
    media_image2.png
    274
    379
    media_image2.png
    Greyscale

Hesson and O’Neal are analogous art from similar fields of endeavor, i.e. adjustable handheld devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hesson such that its positioning arm’s one opening can be two or more openings as taught by O’Neal. The motivation for doing so would be to provide discreet adjustment locations which would prevent the device from accidentally pivoting when in use as well as provide specific angular positions for a user as desired.

In regards to claim 2, Hesson as modified by O’Neal teach the adjustable fishing rod butt of claim 1, wherein the angle less than 180 degrees is within a range of about 130 to about 150 (Hesson; see FIG 1 where the angle from the frontside of 2 to the upper side of 4 is an angle of about 130-150 degrees).

In regards to claim 3, Hesson as modified by O’Neal teach the adjustable fishing rod butt of claim 1, wherein the locking pin (Hesson; 12, 13, 14) comprises a head portion (Hesson; tip of pin 12 with the head) and a shaft portion extending from the head portion (Hesson; shaft of 12, see FIG 9), a linear channel extending along a longitudinal length of the shaft terminating at a detent positioning proximate to the head portion (Hesson; threads on 12 which extend along the longitudinal length of the shaft and end in a detent along the shaft), and a resilient o-ring intermediate the head portion and the shaft (Hesson; see FIG 2 where ring 14 is between the head and the shaft).

In regards to claim 5, Hesson as modified by O’Neal teach the adjustable fishing rod butt of claim 1, wherein the hinge coupling the first elongate member to the second elongate member comprises a u-shaped portion (Hesson; see FIG 6 where the hinge 6 forms a U between the three portions) at a terminal end of a selected one of the first or the second elongate member (At the uppermost end of 2) and a tongue portion (Hesson; of 5, see FIG 5, where the end of 5 protrudes as a “tongue portion”) at a terminal end of the other one of the first or the second elongate member (Hesson; at the terminal end of 4), the u-shaped portion and the tongue portion comprising coaxially aligned openings (Hesson; see FIGs 5 and 6 where the two have openings through the hinge to receive a pin) wherein the tongue portion is configured to fit within the u-shaped opening portion (Hesson; see FIG 1 where 5 and 6 fit together, 5 fitting into the U shaped portion of 6); and a hinge pin provided in the coaxially aligned openings (Hesson; see FIG 1, hinges of this type require a pin to secure the hinge portions together).
Hesson fails to explicitly teach the hinge pin including a head and a shaft extending from the head including a threaded terminal portion, wherein at least one of the coaxially aligned openings in the u-shaped portion includes a threaded portion configured to threadingly receive the threaded terminal portion of the hinge pin.
O’Neal teaches the hinge pin (O’Neal; 76) including a head and a shaft extending from the head (O’Neal; see FIG 3 where pin 76 has a head and a shaft) including a threaded terminal portion (O’Neal; Col 3 line 66 – Col 4 line 3; where the pin can be a bolt which has threads), wherein at least one of the coaxially aligned openings in the u-shaped portion (O’Neal; U-Shaped portion in FIG 5 created by 68, 66) includes a threaded portion (O’Neal; where bores 70, 72 may be threaded, see FIG 5) configured to threadingly receive the threaded terminal portion of the hinge pin (O’Neal; see FIG 5, where 70, 72 is threaded to receive an externally threaded fastener such as a bolt).

    PNG
    media_image3.png
    314
    452
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the main invention for Hesson to use a hinge type which uses a threaded fastener and has a threaded opening in order to receive the fastener, as taught by O’Neal. The motivation for doing so would be to provide a hinge type which can be secured in its bore in order to prevent movement or loosening of the hinge.

In regards to claim 6, Hesson as modified by O’Neal teach the adjustable fishing rod butt of claim 1, wherein the first elongate member is cylindrical shaped (Hesson; see FIG 1 where 4 is substantially cylindrical) but Hesson fails to teach wherein the second elongate member is additionally substantially cylindrical shaped.
O’Neal teaches wherein the first and second elongate members are substantially cylindrical shaped (O’Neal; see FIG 8 and 9 where the portions 16 and 100 are all sybstantially cylindrical shaped). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hesson such that both the first and second members are substantially cylindrical shaped, such as taught by O’Neal. The motivation for doing so would be to provide a cylindrical shaped brush that could be used in more narrow spaces where a rectangular shaped brush cannot reach.

In regards to claim 7, Hesson as modified by O’Neal teach the adjustable fishing rod butt of claim 1, wherein the first elongate member (Hesson; 4) comprises a gimbal end distal to the hinge coupling the first elongate member to the second elongate member (Hesson; the end of 4 opposite of the hinge comprises an end for which a gimbal could be used).

In regards to claim 11, Hesson as modified by O’Neal teach the adjustable fishing rod butt of claim 1, wherein the positioning arm (Hesson; 9) is straight (Hesson; see FIG 1). 
Hesson fails to teach wherein then positioning arm is arcuate shaped.
O’Neal teaches wherein the positioning arm (O’Neal; disc 34) is arcuate shaped (O’Neal; see FIG 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hesson such that the positioning arm is arcuate shaped as taught by O’Neal. The motivation for doing so would be to provide a curved positioning arm that follows the curved path of adjustment, allowing for the opening 8 in Hesson to be much smaller and therefore provide a more structurally sound handheld portion.

In regards to claim 12, Hesson as modified by O’Neal teach the adjustable fishing rod butt of claim 1, wherein the second elongate member further comprises an adjustable reel seat portion on an upper surface thereof (Hesson; 2 has an upper surface, any portion of which can be used as a reel seat portion against which a reel is capable of being secured anywhere along the length of the upper surface; reel seat structure not being particularly claimed).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 1943479 A) to Hesson as modified by (US 7761951 B1) to O’Neal as applied to claim 1 above, in further view of (US 20100251596 A1) to Malcarne.
In regards to claim 4, Hesson as modified by O’Neal teach the adjustable fishing rod butt of claim 1, but fail to explicitly teach wherein the first and second elongate members comprise aluminum.
Malcaarne teaches wherein the first and second elongate members comprise aluminum (Malcarne; [0017] or claim 5 aluminum may be used for the first and second elongate members).
Hesson, O’Neal, and Malcarne are analogous art from similar fields of endeavor i.e. adjustable handheld devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hesson as modified by O’Neal such that the two elongate members comprised aluminum as taught by Malcarne. The motivation for doing so would be to make the members durable but lightweight for lifting and use.

Allowable Subject Matter
Claims 8-10 and 13 would be allowable if rewritten to overcome the Double Patenting rejection(s), and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647